Hill, C. J.
1. While the trial judge has the right to examine a witness in a criminal case, he should, in doing so, be careful not to discredit the evidence of the witness, or to suggest the inference to the jury that he entertains an opinion unfavorable. to the accused. The questions propounded by the judge to the witness in the present case were an infraction of the above-stated rule, and, under section 1058 of the Penal Code (1910), require the grant of another trial. Sharpton v. State, 1 Ga. App. 542.
2. The other assignments of error are without merit. Judgment reversed.